Citation Nr: 1415613	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  11-18 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a higher initial rating for service-connected posterior subluxation of cervical spine C5 relative to C4 and C6, currently evaluated as 20 percent disabling.  

2.  Entitlement to a higher initial rating for service-connected degenerative arthritis of the right ankle, currently evaluated as 10 percent disabling.  

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 2006 to June 2010.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2011 Rating Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The requested hearing was conducted in March 2012 by the undersigned.  A transcript is associated with the claims file.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claims for an increased rating for his cervical spine and right ankle disabilities.  It is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013). 

The Veteran claims that he is entitled to a higher rating for cervical spine and right ankle disabilities.  He last underwent a VA examination in June 2011 to evaluate his conditions.  During the hearing held by the undersigned in March 2012, the Veteran repeatedly complained of increased symptomatology and asserted that his condition had worsened since his "December 2010" VA examination.  (The Board presumes that the Veteran meant his June 2011 VA examination.)   The Veteran also testified that he believed his neck and right ankle disabilities are the cause of his current unemployment.  A veteran is competent to provide an opinion that his disability has worsened, Proscelle v. Derwinski, 2 Vet. App. 629 (1992), and will be entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  Also, the Board recognizes that the Court of Appeals for Veterans Claims has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  

The Board finds that the Veteran's testimony suggests that his condition has materially changed since his June 2011 examination and therefore, it is sufficient to trigger VA's duty to provide a new medical examination.  Also, the Veteran does not currently meet the percentage requirements laid out in 38 C.F.R. § 4.16(a).  It, however, is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, the Board finds that the Veteran should be afforded a VA Social Work and Industrial Survey.  Additionally, any outstanding VA and private treatment records should be obtained and associated with the file on remand.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinksi, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the names, addresses, and approximate dates of treatment for all health care providers who provided treatment for his neck and right ankle disabilities since service.  The Veteran should complete the necessary authorization forms to permit VA to obtain the identified treatment records.  Notice to the Veteran of inability to obtain any identified records should comply with 38 C.F.R. § 3.159(e).  The Veteran should also be advised that in the alternative, he can provide records of treatment.

2.  Provide the Veteran appropriate VCAA notice regarding the TDIU claim and request that the Veteran complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

3.  After the foregoing, schedule the Veteran for an examination by an examiner with appropriate expertise to determine the nature and extent of all impairment due to the Veteran's service-connected cervical spine disability.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including x-rays and range of motion studies in degrees, should be performed.  

The examiner should note all orthopedic and neurological impairment associated with the service-connected cervical spine disability.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner should note whether the cervical spine disability results in incapacitating episodes, and indicate the total duration of any episodes. 

The examiner should provide an opinion on the impact the Veteran's cervical spine disability has on his employability. 

4.  Schedule the Veteran for an appropriate VA examination to determine the current degree of severity of his service-connected right ankle disability.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies should be performed.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The examiner should indicate if such loss is more reflective of one of the following:  moderate or marked.

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

The examiner should provide an opinion on the impact the Veteran's right ankle disability has on his employability. 

5.  After all of the above development, schedule the Veteran for a Social and Industrial Survey for the purpose of ascertaining the impact of his service-connected neck and right ankle disabilities on his employability.  The claims folder must be made available to and reviewed by the designated examiner.

The examiner must discuss the effect of all of the Veteran's service-connected disabilities (neck disability and right ankle disability) has on the Veteran's employability.

The examiner should opine as to whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation for which he would otherwise be qualified.  Consideration should be given to the Veteran's level of education, special training, and previous work experience but not to his nonservice-connected disabilities and advancing age in arriving at a conclusion.  The examiner should comment on whether the Veteran is only able to engage in marginal employment.

If the Veteran's service-connected disabilities do not render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  All findings and conclusions should be supported by a rationale.

6.  Upon completion of the above, readjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013). 

